Matter of Wandy T. (2015 NY Slip Op 09214)





Matter of Wandy T.


2015 NY Slip Op 09214


Decided on December 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2015

Friedman, J.P., Andrias, Gische, Kapnick, JJ.


16408

[*1] In re Wandy T., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for presentment agency.

Order, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about October 8, 2014, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent rather than a person in need of supervision, a disposition that would have provided a less effective and enforceable form of supervision than probation (see Matter of Amari D., 117 AD3d 522 [1st Dept 2014]). Although the underlying offense was a property crime that appellant, who was in a difficult family situation, committed against his mother, he was in need of probation supervision in light of his violence toward others, admitted drug use, truancy problems, past gang involvement, general misbehavior, and history of running away from home and from residential facilities (see e.g. Matter of Na'Quana J., 50 AD3d 291 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2015
CLERK